Opinion by
Wright, J.,
James Davenport was indicted by the Grand Jury in the Court of Quarter Sessions of Philadelphia County on a charge of assault and battery upon his estranged wife. Timely notice was filed under Pa. R. Crim. P. No. 312 of the intention to offer the defense of alibi. This notice was signed by Davenport’s attorney. The case was tried nonjury before Judge Gutowicz, who refused to permit designated alibi witnesses to testify because the notice was not signed by Davenport personally. Davenport was adjudged guilty, motions for new trial and in arrest of judgment were overruled, and sentence was imposed. This appeal followed.
The issue involved is identical with that in Commonwealth v. Gonzales, 210 Pa. Superior Ct. 57, 231 A. 2d 414. The instant appeal is governed by our *62opinion filed this day in the Gonzales case, the pertinent portions of which are incorporated herein by reference.
Judgment reversed with a venire.